Citation Nr: 0002915	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  93-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include a psychological condition manifested by 
breathing difficulties.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1965 to December 1967; he then was a member of the Illinois 
Air National Guard from August 1976 to April 1984.  
Subsequently he was in the Army National Guard from August 
1984 to May 1991, including a period of active duty for 
training from November 17, 1990, to March 19, 1991.  This 
matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied the veteran's claims of entitlement to 
a respiratory disorder manifested by breathing problems and a 
psychiatric disorder manifested by breathing difficulty.

In February 1996, the Board issued a decision which denied 
each of these two claims.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court).  The Court considered contentions 
and arguments that were made by the veteran and by the Office 
of General Counsel for VA, which represents the Secretary of 
the agency in cases that are appealed to the Court.  After 
considering this evidence and the other records on file, the 
Court issued a decision in December 1998, wherein it vacated 
the Board's decision and remanded these two claims to the 
Board for further development and readjudication.


REMAND

Service connection may be granted upon a showing that the 
veteran currently suffers from a disease or injury which was 
incurred in or aggravated by active military, naval, or air 
services.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The Court held in Crowe v. Brown, 7 Vet. App. 238 
(1994), that even if a veteran's disability is properly found 
to have preexisted service, the issue of presumption of 
aggravation must also be addressed.  This issue has not been 
adequately addressed by the RO.

After a review of the record, to include the February 1996 
Board decision and December 1998 Court decision cited above, 
the Board is of the opinion that additional development of 
the record is appropriate prior to further consideration of 
the veteran's claims.  In particular, the Board notes that 
the Court found the veteran's claims to be both well-grounded 
and that, therefore, the duty to assist applies.  In 
particular, a heightened duty to assist the veteran in 
developing facts pertinent to his claim under the provisions 
of 38 U.S.C.A. § 5107(a) exists in a case where service 
medical records are presumed destroyed and includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  A non-exhaustive list of 
documents follows which may be substituted for service 
medical records in this case: statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians by which or by whom a veteran 
may have been treated, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  The RO should also ascertain whether the 
veteran has any service medical records in his possession.

Furthermore, the evidence of record indicates that the 
veteran was a member of the Illinois Air Guard from August 
1976 to April 1984, when he was not allowed to reenlist 
because of a training problem, as per the veteran's August 
1984 National Guard enlistment report of medical history.  
There is no indication in the claims file that any attempt 
was made to obtain his Air National Guard records, or whether 
any may be available. 

In addition, while the RO did attempt to obtain medical 
records from the veteran's subsequent Army National Guard 
service, it did not contact Hawley Army Community Hospital 
directly to obtain psychiatric and social work records which 
are oftentimes handled differently.  The RO also did not 
contact the veteran's Guard units or the Adjutant General of 
the Illinois National Guard in order to obtain the veteran's 
medical records associated with his service in the National 
Guard.

Review of the evidence of record reveals that the complete 
records from Dr. Matthews and the Carver Family Health 
Center, beginning in 1989, have not been obtained.  These 
records could indicate why the veteran was prescribed Ativan 
and Levsinex initially.  Review of the service medical 
records also indicates that the veteran was seen by a 
psychiatrist once and by an internist who prescribed Haldol; 
this was apparently done in connection with the veteran's job 
difficulties at Caterpillar which apparently occurred in 
1990, as reported by the veteran in February 1991, at Hawley 
Army Community Hospital.  The associated records have not yet 
been identified and obtained by the RO.

Additionally, a request for any pertinent additional records 
will be accomplished at this time so as to ensure complete 
record for appellate review.

Finally, the veteran testified at a hearing before a Member 
of the Board sitting at the RO in Nashville in May 1993.  
However, the Board Member who conducted the May 1993 hearing 
is no longer employed at the Board.  While the case is in 
remand status, the RO should ascertain whether the veteran 
desires another Board hearing pursuant to 38 U.S.C.A. § 7105 
and 38 C.F.R. § 20.707.

In view of the account given by the veteran of the 
respiratory and psychiatric difficulties that purportedly 
happened in service and of the events that followed, the 
Board will ask for the RO to attempt to develop the record 
further as will be explained below.  The veteran should also 
be afforded a VA examination to determine if any of the 
breathing or mental disorders reported in the claims file are 
linked to active duty in any way, including the possible 
aggravation of a pre-existing condition.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  In light of the foregoing, the 
case is REMANDED for the following actions:

1.  The RO should contact the veteran's 
Air National Guard unit directly, as well 
as the Adjutant General of the Illinois 
Air National Guard, in order to obtain 
the veteran's medical records.  The Board 
is particularly interested in the records 
associated with his August 1976 to April 
1984 Air National Guard enlistment.  An 
attempt should also be made to obtain 
personnel records from all his other 
periods of duty, whether active, inactive 
duty for training or ACDUTRA, in the 
Illinois Air National Guard.

2.  The RO should contact the veteran's 
Army National Guard units (HHC 33rd MP 
Battalion and 233rd MP Company) directly, 
as well as the Adjutant General of the 
Illinois National Guard, in order to 
obtain the rest of the veteran's medical 
records associated with his August 1984 
to May 1991 Guard enlistment.

3.  The RO should directly contact the 
Hawley Army Community Hospital at Fort 
Benjamin Harrison, with assistance from 
the veteran as needed, to obtain all his 
psychiatric clinic, family practice 
clinic and any existing social work 
records dated between November 1990 and 
March 1991.

4.  The RO should contact the veteran and 
request him to submit a list with the 
names, addresses, and dates of treatment 
by any physicians, hospitals or treatment 
centers (private, VA or military) who 
provided him with relevant treatment for 
psychiatric or respiratory symptoms since 
1988.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, if 
required, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran and request 
copies of any and all medical or 
treatment records or reports pertaining 
to the veteran.  The Board is 
specifically interested in all the 
records of any outpatient treatment 
provided to the veteran at the Carver 
Family Health Center and by Dr. Matthews.  
The RO should particularly make sure that 
the records of all VA treatment afforded 
to the veteran are obtained.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  All the records obtained should 
be made part of the claims folder.

5.  The RO should contact the Caterpillar 
plant to obtain, with assistance and 
authorization from the veteran as needed, 
his work performance records, arbitration 
records and work medical records dated 
between 1988 and 1991.  These records 
should be associated with the claims 
file.

6.  Again, with assistance from the 
veteran as needed, the RO should also 
obtain copies of any psychological or 
psychiatric evaluations conducted 
pursuant to his employer's (Caterpillar) 
requests, the name of the psychiatrist 
who evaluated him and the internist who 
prescribed him Haldol, and any 
psychiatric records from the associated 
Caterpillar employment arbitration 
proceedings.  These records should be 
associated with the claims file.  

7.  The RO should then schedule the 
veteran for a comprehensive examination 
by a VA psychiatrist. The entire claims 
file must be made available to the 
psychiatrist.  He or she should review 
the entire claims file, including service 
personnel and medical records, and 
provide opinions on the following 
questions: (1) the correct diagnosis of 
any current psychiatric disorder(s); (2) 
whether a psychogenic respiratory 
disorder is present, and, if so, whether 
it is linked to the veteran's in-service 
experiences (If the psychiatric examiner 
feels that a physical medical examination 
is necessary to ascertain the existence 
of a respiratory disorder manifested by 
breathing problems, the RO should arrange 
for said examination.); (3) based on the 
records on file, what is the approximate 
date of onset of the veteran's 
psychiatric condition(s), if any; (4) 
what is the degree of medical probability 
that the veteran's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service or 
ACTDUTRA, any disease or incident 
suffered prior to service, any disease or 
incident suffered after service, or to a 
combination of such causes or to some 
other cause or causes, such as employment 
difficulties; (5) if there are more that 
one psychiatric disorder present, the 
examiner should indicate if they 
preexisted the veteran's military 
service, and distinguish them as to which 
ones are acquired and/or developmental or 
congenital, if appropriate, and should 
indicate whether the record reflects that 
the veteran's mental disorder was 
aggravated by or became worse as a result 
of his military service .  The 
psychiatrist should integrate all 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric disorder(s). The 
findings of any pertinent psychological 
testing done should be discussed, as well 
as the significance of prescriptions for 
Ativan and Levsinex. 
The psychiatrist should provide full 
rationale for all the opinions expressed.  
If the veteran does not report for the 
examination, the RO should make the 
necessary arrangements in order to 
solicit response to the requested medical 
opinions directly from the appropriate VA 
specialist.

8.  The veteran must be given adequate 
notice of the aforementioned examination.  
If he fails to report for the 
examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

9.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

10.  After completion of the above, the 
RO should readjudicate the issues on 
appeal with consideration given to all of 
the evidence of record, including all 
evidence obtained by the RO pursuant to 
this remand.  In the readjudication of 
the claims the RO must consider all 
potentially applicable laws and 
regulations, including those pertaining 
to the presumption of soundness and 
aggravation. In deciding the claims, the 
RO should further consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

11.  Finally, the RO should ask the 
veteran whether or not he desires to have 
another personal hearing before a 
traveling member of the Board.  If he 
wishes to have another hearing, one 
should be promptly scheduled to be 
conducted by the next member of the Board 
traveling to the RO in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  

12.   While this case is in remand 
status, the veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran is further advised that he should 
assist the RO, to the extent possible, in 
the development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  See 38 C.F.R. § 3.655 
and Wood v. Derwinski, 1 Vet.App. 191, 
193 (1991). 

Thereafter, if any benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and given a reasonable 
opportunity to respond thereto.  Then, the case should be 
returned to the Board for further appellate review, if in 
order.  The veteran need take no further action until he is 
further informed.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


